Title: Motion regarding Virginia Currency, [11 October] 1780
From: Continental Congress
To: 


[11 October 1780]
On motion of Mr. [James] Madison, seconded by Mr. [Theodorick] Bland,
Ordered, That the letter, of 27 September, from Governor Jefferson, with the copies of the acts of the legislature of Virginia enclosed therewith, be referred to the Board of Treasury, to enable them to ascertain and insert in the bills to be emitted by the said State, pursuant to the resolutions of Congress, of the 18 of March last, the time of the passing of the act adopting the said resolutions.
